Appeal from a judgment of the County Court of Columbia County, entered March 19, 1975, which dismissed a writ of habeas corpus after a hearing. The sole issue raised on this appeal concerns the constitutionality of subdivision (b) of section 712 of the Family Court Act. *730The section provides: " 'Person in need of supervision’ means [one] who is incorrigible, ungovernable or habitually disobedient and beyond the lawful control of parent or other lawful authority”. This court is constrained to reject petitioner’s constitutional challenge to subdivision (b) of section 712 of the Family Court Act and affirm the judgment appealed from (Matter of Tomasita N., 30 NY2d 927, app dsmd sub nom. Matter of Negron, 409 US 1052; see, also, Matter of Ellery C., 32 NY2d 588; Matter of Patricia A., 31 NY2d 83; Mercado v Rockefeller, 502 F2d 666; Douglas J. Besharov, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act, § 712, pp 561-562). Judgment affirmed, without costs. Koreman, P. J., Greenblott, Main, Larkin and Reynolds, JJ., concur.